DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 05/26/2021.
Claims 1-10 are currently pending and have been examined.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on application 2020-101955 filed in Japan on 06/12/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 3 (which is labelling “QR CODE” in Fig. 1), 512, 514, 612, 614, and 659.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 301.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Page 17, line 18 recites “processing of the CPU 301” when it appears it should recite “processing of the CPU 401”. This correction would also resolve the corresponding drawing objection above
Page 17, lines 34-35 recite “authentication information registration table as illustrated in FIG. 8B” when it appears they should recite “authentication information registration table as illustrated in FIG. 8A”
Page 18, line 3 recites “table illustrated in FIG. 5 (A)” when it appears it should recite “table illustrated in FIG. 5A”
Page 30, line 30 recites “the storing and reading unit 59” when it appears it should recite “the storing and reading unit 49”
Page 37, line 11 recites “"Please input "keyword" for searching." 653” when it appears it should recite “"Please input "keyword" for searching." 659”. This correction would also resolve the corresponding drawing objection above
Appropriate correction is required.
Claim Objections
Claim 7 is objected to because of the following informalities: 
Claim 7 recites “wherein the code is QR CODE” and “the location information being embedded in QR CODE”. To further clarify that the QR CODE’s are the same, Examiner suggests amending these limitations to “wherein the code is a QR CODE” and “the location information being embedded in the QR CODE”, respectively 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite reporting locations of direct reports to an administrator. 
As an initial matter, claims 1-8 fall into at least the “manufacture” category of statutory subject matter. Claim 9 falls into at least the “machine” category of statutory subject matter. Finally, claim 10 falls into at least the “manufacture” category of statutory subject matter. Therefore, all claims fall into at least of the statutory categories. Eligibility analysis proceeds to Step 2A.
Claim 1 recites the concept of reporting locations of direct reports to an administrator which is a certain method of organizing human activity including managing personal behavior or relationships or interactions between people. Receive, from a user, user identification information identifying the user and resource identification information identifying a specific resource that is used by the user, the specific resource being a resource other than resources whose reservations are managed; and transmit, to an administrator who manages the user, user information and location information, the user information indicating a user name of the user who uses the specific resource and is identified by the user identification information, the location information indicating a location of the specific resource identified by the resource identification information all, as a whole, fall under the category of managing personal behavior or relationships or interactions between people. Specifically, the claims manage the relationship between a user and their manager by surfacing user location information to the manager. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a management assistance device, circuitry, a communication terminal, a reservation management device, and an administrator terminal. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a management assistance device, circuitry, a communication terminal, a reservation management device, and an administrator terminal amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-3 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 4 further limits the abstract idea of claim 1 while introducing the additional element of a memory. The claim does not integrate the abstract idea into a practical application because the element of a memory is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional element from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 5-6 further limit the abstract idea of claim 4 without adding any new additional elements. Therefore, by the analysis of claim 4 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 7 further limits the abstract idea of claim 6 while introducing the additional element of a QR code. The claim does not integrate the abstract idea into a practical application because the element of a QR code is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception to the technical environment of QR codes. Adding this new additional element into the additional element from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and to the technical environment of QR codes. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components and to a technical field cannot provide an inventive concept. The claim is not patent eligible.
Claim 8 further limits the abstract idea of claim 2 while introducing the additional element of a memory. The claim does not integrate the abstract idea into a practical application because the element of a memory is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional element from claim 2 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 9 recites the concept of reporting locations of direct reports to an administrator which is a certain method of organizing human activity including managing personal behavior or relationships or interactions between people. Receive user identification information identifying the user and resource identification information identifying a specific resource that is used by the user, the specific resource being a resource other than resources whose reservations are managed, and transmit user information and location information, the user information indicating a user name of the user who uses the specific resource and is identified by the user identification information, the location information indicating a location of the specific resource identified by the resource identification information all, as a whole, fall under the category of managing personal behavior or relationships or interactions between people. Specifically, the claims manage the relationship between a user and their manager by surfacing user location information to the manager. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a management system, a management assistant device including circuitry, a communication terminal used by a user, an administrator terminal used by an administrator who manages the user, and a reservation management device. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a management system, a management assistant device including circuitry, a communication terminal used by a user, an administrator terminal used by an administrator who manages the user, and a reservation management device amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 10 recites the concept of reporting locations of direct reports to an administrator which is a certain method of organizing human activity including managing personal behavior or relationships or interactions between people. A method, the method comprising: receiving, from a user, user identification information identifying the user and resource identification information identifying a specific resource that is used by the user, the specific resource being a resource other than resources whose reservations are managed; and transmitting, to an administrator who manages the user, user information and location information, the user information indicating a user name of the user who uses the specific resource and is identified by the user identification information, the location information indicating a location of the specific resource identified by the resource identification information all, as a whole, fall under the category of managing personal behavior or relationships or interactions between people. Specifically, the claims manage the relationship between a user and their manager by surfacing user location information to the manager. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a non-transitory recording medium storing a plurality of instructions, one or more processors, a communication terminal, a reservation management device, and an administrator terminal. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a non-transitory recording medium storing a plurality of instructions, one or more processors, a communication terminal, a reservation management device, and an administrator terminal amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain (U.S. Pre-Grant Publication No. 2020/0042936, hereafter known as Jain).
Regarding claim 1, Jain teaches:
A management assistance device, comprising circuitry (see [0046] "FIG. 8 is a block diagram of a sample computing environment 800 that can be utilized to implement some embodiments...The system 800 also includes one or more server(s) 804. The server(s) 804 can also be hardware and/or software (e.g., threads, processes, computing devices)" and [0047] "computing system 900 may include circuitry or other specialized hardware for carrying out some or all aspects of the processes")
configured to: receive, from a communication terminal used by a user, user identification information identifying the user and resource identification information identifying a specific resource that is used by the user, the specific resource being a resource other than resources whose reservations are managed by a reservation management device (see [0042] “…the employee mobile device. The mobile device can include a digital camera and/or scanner for scanning relevant matrix codes” and [0051] "a QR code (and/or other matrix code such as a bar code, etc.) can have indoor room details (e.g. second (2.sup.nd) floor restroom #1 is printed and affixed inside the job site building). When the field service crew enters the premise, the members of the crew can clock into the job site by using the methods provided herein and/or by scanning the QR code to indicate arrival at the job site. They can then log various job tasks by scanning the QR and sending it to the back office using a mobile application, webpage, encoded text message, etc...The uploaded info would then consist of the following, inter alia: telephone/cellphone number of the employee...QR scan (Room 2-1 for floor 2, room 1)". As discussed in [0025], the system is monitoring shifts at field locations, and does not include job sites that can be reserved. Therefore, the job site being clocked-in to by the user is a resource other than one that is managed by a reservation management device)
and transmit, to an administrator terminal used by an administrator who manages the user, user information and location information, the user information indicating a user name of the user who uses the specific resource and is identified by the user identification information, the location information indicating a location of the specific resource identified by the resource identification information (see [0042] “The system can create a daily report with hours worked at the end of the day or at another specified time. Supervisors can access various employee information on a real-time basis” and [0041] “FIG. 3 illustrates an example report 300 generated by a geofence-based time clocking, according to some embodiments. Report 300 can be generated in a computer-readable form in step 110 of process 100. Report 300 can be generated by process 200 as well. Report 300 can include information such as, inter alia: a mobile device identifier…a location (e.g. an address) associated with each event, a time for each event, a duration of each event, an employee identifier associated with each event” employee identifier is a user name and location associated with the event has been scanned by the employee to clock-in) 
Regarding claim 9, Jain teaches:
A management system, comprising: a management assistance device including circuitry (see [0046] "FIG. 8 is a block diagram of a sample computing environment 800 that can be utilized to implement some embodiments...The system 800 also includes one or more server(s) 804. The server(s) 804 can also be hardware and/or software (e.g., threads, processes, computing devices)" and [0047] "computing system 900 may include circuitry or other specialized hardware for carrying out some or all aspects of the processes")
a communication terminal used by a user (see [0046] "FIG. 8 is a block diagram of a sample computing environment 800 that can be utilized to implement some embodiments. The system 800 further illustrates a system that includes one or more client(s) 802. The client(s) 802 can be hardware and/or software (e.g., threads, processes, computing devices)" and [0042] "The mobile device can include a digital camera and/or scanner for scanning relevant matrix codes")
and an administrator terminal used by an administrator who manages the user (see [0046] "FIG. 8 is a block diagram of a sample computing environment 800 that can be utilized to implement some embodiments. The system 800 further illustrates a system that includes one or more client(s) 802. The client(s) 802 can be hardware and/or software (e.g., threads, processes, computing devices)" and see [0042] for supervisor setting up the system and retrieving information about the users)
Regarding the remaining limitations of claim 9, please see the rejection of claim 1 above.
Regarding claim 10, Jain teaches:
A non-transitory recording medium storing a plurality of instructions which, when executed by one or more processors, causes the processors to perform a method, the method comprising (see [0073] "it will be appreciated that the various operations, processes, and methods disclosed herein can be embodied in a machine-readable medium and/or a machine accessible medium compatible with a data processing system (e.g., a computer system)")
Regarding the remaining limitations of claim 10, please see the rejection of claim 1 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (U.S. Pre-Grant Publication No. 2020/0042936, hereafter known as Jain) in view of Poel et al. (U.S. Patent No. 9,766,079; hereafter known as Poel).
Regarding claim 2, Jain teaches all of the limitations of claim 1 above. As discussed above, Jain teaches reporting on user/employees and their locations, the reports being accessible by the employee’s supervisor. However, Jain does not explicitly teach sending requests to the administrator terminal for an instruction to search for one or more users, receiving a response of instructions to search for the one or more users, and transmitting information on one or more applicable users and a second request for an additional instruction for searching for a location of a resource being used by the applicable user(s). Poel teaches:
wherein the circuitry further transmits, to the administrator terminal, a first request for an instruction for searching for one or more users who are managed by the administrator (see Col. 29 line 63 thru Col. 30 line 3 "when the search icon 572 is selected, in at least some embodiments a simple search screen shot 580 like the exemplary one shown in FIG. 26 may be presented that includes a search field 582 and a virtual keyboard 584 for entering search terms. Field 582 initially includes text 586 (in at least some cases in phantom) to make clear that any enterprise resources can be searched including people, places, facilities, other resources". See Col. 8 lines 56-60 for admins accessing information)
receives, from the administrator terminal, a response to the first request, the response being the instruction for searching for the one or more users (see Col. 30 lines 3-6 "As shown in FIG. 27, as letters are entered into field 582, server 12 searches for resources matching the entered letters and presents the resources in a resource list or column 590" searching for "Jim")
and transmits, to the administrator terminal, information on one or more applicable users obtained according to the instruction and a second request for an additional instruction for searching for a location of a resource being used by one of the one or more applicable users (see Col. 30 lines 12-18 "Each name in the resource list 590 is presented as a selectable hyperlink for accessing additional information about an associated employee. For instance, if the name Jimion Oguchi 596 is selected in FIG. 27, device 60 may present the screen shot 600 in FIG. 28 that shows additional archived and real time information associated with the selected name 596" the employee list hyperlink is a second request to further specify which employee to provide additional real-time info about (in Fig. 27's case, which "Jim" is meant by the search))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of searching for an employee location of Poel with the employee management system of Jain. As Poel states in Col. 2 lines 61-62 “there is a need for tools that enable employees of an enterprise to identify resources within one or more enterprise facilities” (Examiner notes that Poel considers employees resources per Col. 2 lines 17-19). Jain considers real-time access of employee information in [0042], but by combining Poel with Jain the resulting system would the functionality to provide real-time employee locations across facilities to the employees’ supervisors instead of the later reports of Jain alone. By incorporating real-time employee location of Poel, the combined system would satisfy the need for locating employees across one or more facilities.
Regarding claim 8, the combination of Jain and Poel teaches all of the limitations of claim 2 above. Jain further teaches:
wherein the circuitry stores, in a memory, management target user information including information on each of the one or more users who use the resource in association with one of management target departments that are managed by the administrator (see [0042] "Supervisors can utilize the system that provides user-interface view 400 to perform various actions and access various information. For example, a supervisor (and/or other system administrator) can setup a daily tracking schedule for the employee mobile device" and [0043] "A single employee's attendance record can be generated from information in a database maintained by the geofence-based check-in and/or check-out service. Attendance record 500 can be accessed by a customer of the geofence-based check-in and/or check-out service via an API and/or electronic message (e.g. emailed report, included in a text message, etc.)". Also see Fig. 3 reporting of employee clock-in/-out. Examiner is interpreting employees that are managed by the supervisor are part of the manager’s department)
and wherein the circuitry transmits, to the administrator terminal, information on the one or more applicable users among from the one or more users managed with the management target user information (see [0042] "Supervisors can access various employee information on a real-time basis")
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Poel and “Help: Searching” (https://en.wikipedia.org/wiki/Help:Searching, hereafter known as Wikipedia).
Regarding claim 3, the combination of Jain and Poel teaches all of the limitations of claim 2 above. As discussed above in claim 2, Poel teaches a second request in the form of a list of names with hyperlinks. The user/admin/employee performing the search must then select the desired name to display real-time information including location information. However, the combination of Jain and Poel does not teach an alternative to the second request when the number of applicable users is less than or equal to a predetermined value in which the location information is transmitted instead of the second request. Wikipedia teaches:
wherein, when a number of the one or more applicable users is equal to or less than a predetermined value, the circuitry transmits, to the administrator terminal, information on one or more locations of one or more resources respectively used by the one or more applicable users in alternative to the second request (see Page 2 "Search string" section " A direct match of a basic search string will navigate you directly to Wikipedia's article that has that title. A non-match, or any other type of search string will take you to Wikipedia's search results page, where the results of your search are displayed". In combination with the search system of Poel, if the search entered by the user has one applicable result (an exact match), then the profile page of the matching user (Poel Fig. 28) with their current location will be displayed instead of the list of possible matches in Poel Fig. 27)
One of ordinary skill in the art would have recognized that applying the known technique of directly navigating to a page with a name that exactly matches a search input of Wikipedia to the search system of the combination of Jain and Poel would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Wikipedia to the teaching of the combination of Jain and Poel would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such immediately navigating to the page of an exact match. Further, applying immediately navigating to the page of an exact match to the combination of Jain and Poel would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient searching for employee information. In the case of an exact match, the combined system would not require the searching employee/admin to find and click on the employee name hyperlink for the lone search result to get to the employee page. Instead the search process is streamlined by taking the searching employee/admin directly to the employee detail page when there is only one employee matching the search.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Poel, Zaidi (U.S. Pre-Grant Publication No. 2009/0292594, hereafter known as Zaidi), and Ito et al. (U.S. Pre-Grant Publication No. 2015/0213377, hereafter known as Ito).
Regarding claim 4, Jain teaches all of the limitations of claim 1 above. Jain further teaches:
wherein the circuitry stores, in a memory,  (see [0043] for a database maintained by the clock-in/-out service. Also see Fig. 3 and [0041] “FIG. 3 illustrates an example report 300 generated by a geofence-based time clocking… Report 300 can include information such as, inter alia: a mobile device identifier, a type of each event, a location (e.g. an address) associated with each event, a time for each event, a duration of each event, an employee identifier associated with each event”. Also see [0051] QR code identifying the location the employee arrives at. Status of workplaces (whether a worker is clocked-in to the workplace) is maintained in the database)
wherein the circuitry further transmits, to the administrator terminal,  (see [0041] “FIG. 3 illustrates an example report 300 generated by a geofence-based time clocking… Report 300 can include information such as, inter alia: a mobile device identifier, a type of each event, a location (e.g. an address) associated with each event, a time for each event, a duration of each event, an employee identifier associated with each event”. Also see [0042] “The system can create a daily report with hours worked at the end of the day or at another specified time. Supervisors can access various employee information on a real-time basis” for supervisors accessing reports)
However, Jain does not explicitly teach storing department information indicating a user’s department or transmitting the user department information to the administrator. Jain also does not explicitly teach the department information and the location information being obtained as search results using user identification information and resource identification information as search keys, respectively. Poel teaches:
wherein the circuitry stores, in a memory, employee information indicating (see Col. 7 lines 41-43 "Where employee locations are tracked, records for each employee may be stored including name, title, an image, etc.")
wherein the circuitry further transmits, to the administrator terminal, the employee information indicating  (see Fig. 28 employee information and Col. 30 lines 14-18 for employee information provided upon searching for an employee)
the employee information  (see Fig. 26 and Col. 29 line 64 thru Col. 30 line 3 “a simple search screen shot 580 like the exemplary one shown in FIG. 26 may be presented that includes a search field 582 and a virtual keyboard 584 for entering search terms. Field 582 initially includes text 586 (in at least some cases in phantom) to make clear that any enterprise resources can be searched including people” searching using user name returns the screenshot of Fig. 28 in Col. 30 lines 14-18 and hence employee information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of searching for an employee location of Poel with the employee management system of Jain. As Poel states in Col. 2 lines 61-62 “there is a need for tools that enable employees of an enterprise to identify resources within one or more enterprise facilities” (Examiner notes that Poel considers employees resources per Col. 2 lines 17-19). Jain considers real-time access of employee information in [0042], but by combining Poel with Jain the resulting system would the functionality to provide real-time employee locations across facilities to the employees’ supervisors instead of the later reports of Jain alone. By incorporating real-time employee location of Poel, the combined system would satisfy the need for locating employees across one or more facilities.
Although the combination of Jain and Poel teaches storing and transmitting employee information, the combination of Jain and Poel still does not explicitly teach the employee information containing department information of the user. The combination of Jain and Poel also does not explicitly teach the location information being obtained as search results using resource identification information as a search key. However, Zaidi teaches:
wherein the circuitry stores, in a memory, department information indicating a department to which the user identified by the user identification information belongs (see Fig. 4 [0057] "the employee profile can be associated with a department by inserting the employee's department name in department name box 402" and [0021] “Employee profiles for each employee within the department are stored in the database” employee profile contains department information)
wherein the circuitry further transmits, to the administrator terminal, the department information indicating the department to which the user identified by the user identification information belongs (see [0025] “The system can be adapted to only allow the supervisor to view employee profiles associated with the supervisor's department” supervisors viewing employee profiles that have department information included)
It would have been obvious to one of ordinary skill in the art at the time of filing to include employee information containing employee department information as taught by Zaidi in the employee information stored in the combination of Jain and Poel, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, a “Department” field would merely be added to pre-existing employee information of the Poel searching system. The additional field would not impact the functioning of the employee search, instead merely add extra employee information to the result page in Poel Fig. 28.
As discussed above, Jain teaches displaying the location of the resource used by the employee on the supervisor device. Jain further implies that there is a conversion done to translate from the name/ID of the resource found in the QR code at the resource to the location information of the resource itself in [0051] (QR code for Room 2-1 being for the first room on the second floor). However, the combination of Jain, Poel and Zaidi still does not explicitly teach the location information being obtained as search results using resource identification information as a search key. Ito teaches:
the location information being obtained as search results using  (see Fig. 6B and [0090] "The score calculator 143 can identify the buildings in which the meeting rooms are by referring to the meeting room information DB 12b" and [0091] " The score calculator 143 can identify the floors on which the meeting rooms are by referring to the meeting room information DB 12b" looking up building and floor location of a meeting room using meeting room identification information to refer to table relating it to location information. In combination with Jain, the combined system uses the “Room 2-1” ID from the QR code as a key to look up the building/floor location of the specific room)
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the look up of meeting room location in a table using meeting room ID as a key as in Ito in the system executing the method of the combination of Jain, Poel, and Zaidi. As in Ito, it is within the capabilities of one of ordinary skill in the art to incorporate the lookup of room location to the combination of Jain, Poel, and Zaidi' s invention with the predictable result of determining meeting room location as needed in the combination of Jain, Poel, and Zaidi. Specifically, incorporating the lookup of meeting room locations of Ito into the reporting system of Jain provides a specific method for performing the Room ID/name to room location translation taught in Jain [0051] (QR code for Room 2-1 being for the first room on the second floor). The room location can then be included in the reporting provided to the employee’s supervisor.
Regarding claim 5, the combination of Jain, Poel, Zaidi, and Ito teaches all of the limitations of claim 4 above. Jain does not explicitly teach transmitting resource names of currently available resources to the employee communication terminal. However, Poel further teaches:
wherein the circuitry transmits, to the communication terminal, resource name information indicating one or more names of one or more resources that are managed with the resource information and that are currently available (see Col. 28 lines 18-22 and 44-46 "Referring still to FIG. 25, field 501 further includes a list of enterprise resources in a resource column along the right side of scale 508 where resources are aligned with the scale at locations that are consistent with the actual distances of the resources from the location of the device 60 user...A status indicator is provided just below each of the conference room indicators to indicate a current status of the conference room" and Col. 29 lines 3-11 "in the illustrated example in FIG. 25...an un-hatched bar indicates that the associated room is un-booked and available for use. Again, shading may correspond to different colors (e.g., red for booked and occupied, green for available, etc.).")
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the claimed invention to combine the transmission of status information to employee terminals of Poel with the combination of Jain, Poel, Zaidi, and Ito. As Poel states in Col. 2 lines 10-31 “Times have changed and so have the staffing models at many large companies so that now many employees routinely travel among many different facilities nationally and internationally to attend meetings and conferences. Many employees are routinely located in unfamiliar facilities without knowledge about facility layout… Even if the employee had a map of different spaces within the facility, the employee would have no way to determine availability of the spaces for personal or group use” and Col. 2 lines 61-65 “there is a need for tools that enable employees of an enterprise to identify resources within one or more enterprise facilities as well as affordances associated with those resources and current and future availability of those resources”. As the employees of Jain are also employees going to work in field locations (including office locations in Jain [0039]), incorporating the room availability indicators of Poel would allow employees unfamiliar with their field location to still be able to quickly find an available workspace.
Regarding claim 6, the combination of Jain, Poel, Zaidi, and Ito teaches all of the limitations of claim 5 above. Jain further teaches:
wherein the circuitry receives, from the communication terminal, code information embedded in a code provided in one of the one or more resources corresponding to the resource name information (see [0051] "a QR code (and/or other matrix code such as a bar code, etc.) can have indoor room details (e.g. second (2.sup.nd) floor restroom #1 is printed and affixed inside the job site building). When the field service crew enters the premise, the members of the crew can clock in...by scanning the QR code to indicate arrival at the job site. They can then log various job tasks by scanning the QR and sending it to the back office using a mobile application, webpage, encoded text message, etc....The uploaded info would then consist of the following...location (which can be detected using the phone's native location sensors and/or using a network telecom API for assisted-GPS/Cell tower etc.); QR scan (Room 2-1 for floor 2, room 1)")
Regarding claim 7, the combination of Jain, Poel, Zaidi, and Ito teaches all of the limitations of claim 6 above. Jain further teaches:
wherein the code is QR CODE of which an image is captured by the communication terminal, and wherein the circuitry receives the resource identification information and the location information (see [0051] "a QR code (and/or other matrix code such as a bar code, etc.) can have indoor room details (e.g. second (2.sup.nd) floor restroom #1 is printed and affixed inside the job site building). When the field service crew enters the premise, the members of the crew can clock in...by scanning the QR code to indicate arrival at the job site. They can then log various job tasks by scanning the QR and sending it to the back office using a mobile application, webpage, encoded text message, etc....The uploaded info would then consist of the following...location (which can be detected using the phone's native location sensors and/or using a network telecom API for assisted-GPS/Cell tower etc.); QR scan (Room 2-1 for floor 2, room 1)")
the resource identification information and the location information being embedded in QR CODE of which the image is captured (see [0051] "QR scan (Room 2-1 for floor 2, room 1)" Resource identification is Room 2-1, and the location information is floor 2, room 1 embedded in the QR code and [0050] "a QR code can generated that includes information about a specific location in a building. This information can include, inter alia: room identifier, appliance identifier, floor/story identifier, room type/function, room name, etc.")
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Emig et al. (U.S. Pre-Grant Publication No. 2020/0311635) teaches community managers and workers reserving and viewing resources within a coworking workspace
Harbison (U.S. Pre-Grant Publication No. 2006/0224478) teaches managers searching for employee records
Lawton (U.S. Pre-Grant Publication No. 2002/0078019) teaches displaying search results into a single page with two levels of detail
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628